DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 06/24/2022 has been entered. Claims 21-37 remain pending in the application. Claims 32-37 have been previously withdrawn from consideration. Applicant's amendments to the Claims have overcome each and 112(b) rejection previously set forth in the Final Office Action mailed 02/18/2022.

Drawings
The drawings are objected to because the line quality in Fig. 2A and 2B is too light to be reproduced. See MPEP 507(A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “LG Carbon Air Intake for LS7/LS3”, LG Motorsports, Non-Patent Literature, hereinafter “LG”, in view of “2013-2015 Focus ST Ram Air Big Mouth Intake Snorkel”, Velossa Tech, Non-Patent Literature, hereinafter “Velossa”.
Regarding claim 21, LG discloses an air intake assembly for use with a vehicle comprising an engine equipped with a throttle body electronic fuel injection (this limitation is an intended use which LG’s intake is capable of being used with), the air intake assembly comprising:
an air inlet (1) for receiving incident air at a front of a moving vehicle the air inlet having a cross section that tapers from a first end to a second end wherein the air inlet is comprised of a reverse curve shape that extends proximally from the first end to the second end (See LG Annotated Fig 1 and 2 below – the term “reverse curve” does not given a special definition in the Specification nor does it have a common and ordinary meaning in the relevant art, as such the term has been interpreted as a concave curve);
an air duct (2) for directing the incident air to a throttle body (4) (See LG Annotated Fig below); and
a throttle body adapter (3) to conduct the incident air into the throttle body (See LG Annotated Fig below).
In the alternate, if LG is found to not teach the air inlet comprised of a reverse curve that extends proximally from the first end to the second end:
Velossa teaches an air intake assembly comprising: an air inlet for receiving incident air at a front of a moving vehicle the air inlet having a cross section that tapers from a first end to a second end wherein the air inlet is comprised of a reverse curve shape that extends proximally from the first end to the second end (See Velossa Fig below, Page 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify LG, by the air inlet comprised of a reverse curve that extends proximally from the first end to the second end, as taught by Velossa, for the purpose of providing cool ambient air to the engine (Page 2).








[AltContent: arrow][AltContent: textbox (3)][AltContent: textbox (1)][AltContent: textbox (2)][AltContent: textbox (4)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    425
    581
    media_image1.png
    Greyscale

LG Annotated Figure 1

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: textbox (Concave curve)][AltContent: arrow]
    PNG
    media_image2.png
    480
    600
    media_image2.png
    Greyscale

LG Annotated Figure 2
[AltContent: textbox (Second end)]
[AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    375
    500
    media_image3.png
    Greyscale

Velossa Sole Figure

Regarding claim 22, LG discloses the air inlet includes a distal opening having a cross-sectional shape configured for receiving a volume of the incident air (See LG Annotated Fig).

Regarding claim 23, LG discloses the cross-sectional shape is rectangular for being disposed at the front of the vehicle (See LG Annotated Fig above – the air inlet has a distal cross-sectional shape that is shaped like a rectangle).

Regarding claim 24, LG discloses the air inlet includes a proximal opening having a cross-sectional shape configured for coupling with the air duct (See LG Annotated Fig 1 above).

Regarding claim 25, LG discloses the cross-sectional shape is oval for being joined with the air duct (See LG Annotated Fig 1 above – the air inlet has a proximal cross-sectional shape that is approximately oval).

Regarding claim 26, LG discloses the air inlet includes a distal opening having a substantially rectangular cross-sectional shape that smoothly transitions to an oval cross-sectional shape of a proximal opening (See LG Annotated Fig 1 above the air inlet has a distal cross-sectional shape that is approximately rectangular and distal that is approximately oval with a smooth transition between the cross-sections).

Regarding claim 27, LG discloses the air duct includes a distal opening configured to be coupled with a proximal opening of the air inlet, wherein the shape of the air intake assembly reduces the turbulence of the incident air that enters the air duct (the limitation relating to the reduction in turbulence is an intended purpose of the preamble; See LG Annotated Fig 1 above - one of ordinary skill in the art would understand the matching cross-sections of the inlet and duct would not produce a significant amount of turbulence).

Regarding claim 28, LG discloses the air duct includes a shape and a size that transition from the distal opening to a shape and a size of a proximal throttle opening (See LG Annotated Fig 1 above).

Regarding claim 29, LG discloses the proximal throttle opening is configured to join the air duct with the throttle body adapter (See LG Annotated Fig 1 above).

Regarding claim 30, LG discloses the throttle body adapter is configured to couple a proximal opening of the air duct with the throttle body (See LG Annotated Fig 1 above).

Regarding claim 31, LG discloses the throttle body adapter includes a central opening configured to allow laminar flow of the incident air entering the throttle body (LG describes the throttle body adapter as “smooth” which one of ordinary skill in the art would facilitate laminar flow).

Response to Arguments
Applicant's arguments filed 04/18/2022 and 06/24/2022 have been fully considered but they are not persuasive.
Regarding the §102 rejections, Applicant argues that a reverse curve shape is not present in LG. The term “reverse curve” does not given a special definition in the Specification nor does it have a common and ordinary meaning in the relevant art, as such the term has been interpreted as a concave curve. The definition of reverse curve that is present in the claims of the parent application is not present in the claims of the instant application. However, even if the definition “the reverse curve comprising an upwardly concave portion that is followed by an upwardly convex portion” were added to the claims, or adopted as a special definition, this feature is taught by newly cited reference Velossa as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/              Patent Examiner, Art Unit 3747